         Case 1:18-cv-03904-AT Document 16 Filed 10/15/18 Page 1 of 1



                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF GEORGIA
                           ATLANTA DIVISION


NOELLE WRIGHT,                :
                              :
                              :
    Plaintiffs,               :
                              :
v.                            :                     CIVIL ACTION NO.
                              :                     1:18-CV-3904-AT
BARE ESCENTUALS BEAUTY, INC., :
                              :
                              :
    Defendant.                :


                                      ORDER

      This matter is before the Court on the Motion of Alex O. Mitchell to

Withdraw as Counsel for Plaintiff, Noelle Wright [Doc. 12]. Plaintiff has not filed

any objections to the Motion. As Plaintiff will continue to be represented by H.

Alison Burns, L. Landis Sexton, and Tracy G. BirdSong of the law firm ADA Group

LLC, counsel’s motion is GRANTED. The Clerk is DIRECTED to terminate

Kevin O. Mitchell as counsel of record for Plaintiff, effective as of the date of this

Order.



      IT IS SO ORDERED this 15th day of October, 2018.



                                       _____________________________
                                       Amy Totenberg
                                       United States District Judge
